WISS, Judge
(concurring in part and in the result):
I agree with the majority’s treatment of the specified issue and with its disposition of the first issue. I differ in some respects with the majority opinion as to the first issue, however, so I write separately to define those differences.
I
Appellant relies on United States v. Thompson, 22 USCMA 88, 46 CMR 88 (1972), and United States v. Shropshire, 34 MJ 757 (AFCMR 1992), to support his assertion that military policemen, by virtue of their professional training as peace officers, must be held to hold the rein on an emotional response to provoking works when other normal citizens would not be expected to do so. I do not agree that those cases can be read that broadly.
Words may be provoking for either of two general reasons: They may provoke a response because their hearer perceives them as a threat; or they may provoke a response because their hearer is insulted by their abusive nature and is emotionally incited to respond. Thompson was an instance in which the provoking words were threatening in nature; the circumstances, however, were such that the utterer was incapable of carrying out the threat — he was inside a jail cell and the hearer was outside the cell.
Thus, the words there were not provoking. The reason they were not provoking, however, is not particularly that their target was a military policeman; the reason is that the threat was uttered under circumstances in which the hearer knew the threat was hollow. Surely, even if an ordinary citizen, untrained as a peach officer, had heard the same words under the same circumstances in which the utterer clearly was physically restrained from backing up his treat, the result would not have been different.
In Shropshire, the words were both threatening and insulting. To the extent they were threatening, the same can be said as was just said regarding Thompson: The accused was handcuffed and clearly unable to back up his mouth with his fists. Further, the insulting and abusive words there were simply a reaction of a drunk and disorderly person being apprehended— a reaction that the court in Shropshire found to be a rather commonplace one facing police officers and, thus, not likely to provoke an emotional retaliation.
II
As the majority points out, appellant was not physically restrained in any way, as Shropshire and Thompson were, but that factor is not especially material where the words were not threatening. The words spewed out by appellant were provoking because they were abusive and insulting and, thus, posed the risk that a hearer— whether the military policeman who was their target or some bystander — would be incited to respond from emotion rather than from intellect.
Further, unlike the circumstances in Shropshire, the provoking words here were not just a normally expected angry reaction from a drunk and disorderly arrestee. The policeman here had already succeeded in defusing an argument between appellant and another club patron and had already convinced appellant to leave peacefully and return to this barracks. His mission had been professionally and quietly accomplished. Then, as the policeman re*157turned to his vehicle from the crowded club, appellant yelled his taunts. When an accused hurls abusive, insulting language at someone, a social risk is raised of an emotional, angry response in retaliation from either the target or some other hearer — and that risk exists whether the target is a policeman or any other citizen.
Under these circumstances, there certainly was “substantial evidence before the court [at the close of the prosecution’s case on the merits] which, together with all justifiable inferences to be drawn therefrom, reasonably tend[ed] to establish every essential element of” using provoking speech. See United States v. Tobin, 17 USCMA 625, 628-29, 38 CMR 423, 426-27 (1968). Accordingly, I agree that the military judge properly denied the defense motion for a finding of not guilty.